     Case 8:15-cv-02034-JVS-JCG Document 1163 Filed 06/24/21 Page 1 of 6 Page ID
                                     #:82294



1
     Peter A. Arhangelsky, Esq. (SBN 291325)
2    parhangelsky@emord.com
     Joshua S. Furman, Esq. (pro hac vice)
3    jfurman@emord.com
     Eric J. Awerbuch, Esq. (pro hac vice)
4    eawerbuch@emord.com
     Emord & Associates, P.C.
5    2730 S. Val Vista Dr., Bldg. 6, Ste. 133
     Gilbert, AZ 85295
6    Phone: (602) 388-8899
7    Fax: (602) 393-4361
     Attorneys for Plaintiff
8
9
                   IN THE UNITED STATES DISTRICT COURT
10               FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12   NATURAL-IMMUNOGENICS                 Case No. 8:15-cv-02034-JVS (JCG)
13
     CORP.,
                                          PLAINTIFF NIC’S RESPONSE TO
14                      Plaintiff,        DEFENDANT KNOWLES’ REQUEST
                                          FOR HEARING RE: MOTION FOR
15         v.                             SUMMARY JUDGMENT IN FAVOR
                                          OF VICTORIA KNOWLES
16   NEWPORT TRIAL GROUP, et al.,
17                                        Judge:    Hon. James V. Selna
                       Defendants.
18
19
20
21
22
23
24
25
26
27
28
     Case 8:15-cv-02034-JVS-JCG Document 1163 Filed 06/24/21 Page 2 of 6 Page ID
                                     #:82295



1          Plaintiff NIC responds to Defendant Knowles’ request for oral argument
2    regarding the Court’s Tentative Order denying her motion for summary judgment.
3    See Dkt. 1161 (Knowles’ Request). The Court should deny Knowles’ request and
4    issue the tentative order as final.
5          Knowles’ request is an improper, additional merits brief wherein Knowles
6    rehashes all of the arguments she already presented, which were each rejected by
7    the Court in the Tentative Order. As the moving party, Knowles had the
8    opportunity to file two briefs in support of her motion while NIC had just one.
9    Knowles submits yet another brief arguing the same positions for a third time.
10   While the Court should not give credence to the meritless positions advanced (as
11   explained infra), if the Court does intend to modify the Tentative Order in a
12   material way, NIC would in turn request an opportunity to address Knowles’
13   arguments at hearing.
14         Knowles renews argument that ignores binding precedent and misstates the
15   tentative order. First, Knowles claims NIC and the Court fail to address her
16   argument that her conduct was not the “proximate cause” of “NIC’s malicious
17   prosecution claim against her.” Dkt. 1161 at 2. But Knowles' underlying motion
18   mentioned the phrase "proximate cause" just twice and only in a rule statement
19   regarding whether she must have “directed, instigated, procured or been the
20   proximate cause of either the commencement or continuation of the [suit].” Dkt.
21   1106 at 11 (emphasis added). Knowles never made a classic proximate causation
22   argument, and such a position would be nonsensical given the fact that NIC’s
23   claimed injuries include the obvious and foreseeable attorney fees incurred
24   defending against the Nilon action in which Knowles was counsel. Rather,
25   Knowles simply argued that her level of involvement was insufficient to impart
26   liability. That argument was addressed and rejected by the Court.
27         Second, Knowles rehashes her argument that she did not “commence” the
28   Nilon Action. Dkt. 1161 at 2. She complains that this Court did not provide
     PLAINTIFF NIC’S RESPONSE TO DEFENDANT KNOWLES’ REQUEST FOR HEARING RE: MOTION FOR
                        SUMMARY JUDGMENT IN FAVOR OF VITORIA KNOWLES
                                              1
     Case 8:15-cv-02034-JVS-JCG Document 1163 Filed 06/24/21 Page 3 of 6 Page ID
                                     #:82296



1    sufficient analysis when it determined that her preparation of the demand letter,
2    complaint, briefs, and interaction with opposing counsel was sufficient
3    involvement under the law. Id. But the Court did explain its reasoning which is
4    supported by the precedent cited in the Tentative Order and cases cited by NIC in
5    its opposition. Tentative Order at 6-7. The law is clear that Knowles’ preparation
6    of briefs, demand letters, pleadings, and communication with opposing counsel
7    constitutes a level of involvement sufficient under the law. See Williams v.
8    Hartford Ins. Co., 147 Cal. App. 3d 893, 898 (Ct. App. 1983). The Court need not
9    hold oral argument to hear Knowles present this meritless position a fourth time.
10         Third, Knowles again argues that her lack of communication with plaintiffs
11   in the Nilon Action means she did not commence the Nilon Action. That argument
12   lacks merit and conflicts with law stating that one who “procures or is actively
13   instrumental in putting the litigation in motion or participates after the institution
14   of the action” may be held liable. Pac. Gas & Elec. Co. v. Bear Stearns & Co., 50
15   Cal. 3d 1118, 1131, n.11 (1990) (emphasis added). Thus, one need not be the
16   person who directly procures the plaintiff or stages the case to be liable. Id. As the
17   Court properly determined, Knowles’ active participation in the case after it was
18   filed and her active steps in preparing it for filing (i.e., drafting the demand letter
19   and complaint) render her liable under the law. Knowles improperly interprets a
20   disjunctive rule statement instead as a conjunctive to argue that the law applies far
21   more narrowly. The Court should not permit oral argument to allow Knowles to
22   rehash this failed point.
23         Fourth, Knowles complains that the Court’s reliance on evidence attached to
24   NIC’s Motion for Partial Summary Adjudication somehow denied her the ability to
25   respond. Dkt. 1161 at 3. That is incorrect. NIC’s Opposition cited that evidence
26   and Knowles had the opportunity to draft a 25-page reply wherein she had an
27   opportunity to respond had she chosen to do so.
28

     PLAINTIFF NIC’S RESPONSE TO DEFENDANT KNOWLES’ REQUEST FOR HEARING RE: MOTION FOR
                        SUMMARY JUDGMENT IN FAVOR OF VITORIA KNOWLES
                                                 2
     Case 8:15-cv-02034-JVS-JCG Document 1163 Filed 06/24/21 Page 4 of 6 Page ID
                                     #:82297



1          Finally, Knowles requests a hearing so that the Court can “provide clarity
2    with respect to its conclusion that a triable issue of fact exists as to whether Ms.
3    Knowles ‘commenced’ the Nilon Action without probable cause.” But the Court’s
4    order is clear, and Knowles is not entitled to a hearing simply to probe the Court
5    for further explanation. Moreover, Knowles’ argument is disingenuous and
6    attempts to impart ambiguity and conflict to the Court’s order where none exists.
7    The Court did not address the element of “probable cause” because Knowles did
8    not move for summary judgment on that element. Knowles focused her motion on
9    "commencement” of the proceedings, and the Court properly addressed that issue.
10         The Court’s tentative order is well-reasoned, supported by precedent and
11   fact, and not internally inconsistent. Knowles’ arguments to the contrary are
12   meritless and her submission simply rehashes previously rejected positions. The
13   Court should therefore reject her request for oral argument and issue the tentative
14   order as final.
15
16
17
18   DATED: June 24, 2021
19
20                                           Respectfully submitted,
21                                           EMORD & ASSOCIATES, PC.
22
23                                           By:    /s/ Peter A. Arhangelsky
24                                           Peter A. Arhangelsky, Esq. (SBN 291325)
                                             Joshua S. Furman, Esq. (pro hac vice)
25                                           Attorneys for Plaintiff Natural
26                                           Immunogenics Corp.
27
28

     PLAINTIFF NIC’S RESPONSE TO DEFENDANT KNOWLES’ REQUEST FOR HEARING RE: MOTION FOR
                        SUMMARY JUDGMENT IN FAVOR OF VITORIA KNOWLES
                                                3
     Case 8:15-cv-02034-JVS-JCG Document 1163 Filed 06/24/21 Page 5 of 6 Page ID
                                     #:82298



1                               CERTIFICATE OF SERVICE
2         I hereby certify that on June 24, 2021, the foregoing, PLAINTIFF NIC’S
3    RESPONSE TO DEFENDANT KNOWLES’ REQUEST FOR HEARING
4    RE: MOTION FOR SUMMARY JUDGMENT IN FAVOR OF VITORIA
5    KNOWLES was electronically filed via the CM/ECF system and sent by that
6    system to the following:
7
          Brendan M. Ford [bford@forddiulio.com]
8         Kristopher P. Diulio [kdiulio@forddiulio.com]
9         Ford & Diulio PC
          650 Town Center Drive, Suite 760
10        Costa Mesa, California 92626
11        Tel: (714) 450-6830
          Attorney Defendants Andrew Nilon, Giovanni Sandoval,
12
          Sam Schoonover, Matthew Dronkers, Taylor Demulder, Sam Pfleg
13
          David J. Darnell, Esq. [ddarnell@callahan-law.com]
14
          Edward Susolik, Esq. [es@callahan-law.com]
15        Callahan & Blaine
          3 Hutton Centre Drive, Ninth Floor
16
          Santa Ana, CA 92707
17        Tel: (714) 241-4444
18
          Attorneys for Newport Trial Group and Scott Ferrell

19        Nicole Whyte [nwhyte@bremerwhyte.com]
20
          Benjamin Price [bprice@bremerwhyte.com]
          Kyle A. Riddles [kriddles@bremerwhyte.com]
21        Bremer Whyte Brown & O’Meara, LLP
22        20320 S.W. Birch Street
          Second Floor
23        Newport Beach, CA 92660
24        Tel: (949) 211-1000
          Attorneys for Defendants Ryan Ferrell, Andrew Baslow, David Reid, and
25        Victoria Knowles
26
27
28

     PLAINTIFF NIC’S RESPONSE TO DEFENDANT KNOWLES’ REQUEST FOR HEARING RE: MOTION FOR
                        SUMMARY JUDGMENT IN FAVOR OF VITORIA KNOWLES
                                            4
     Case 8:15-cv-02034-JVS-JCG Document 1163 Filed 06/24/21 Page 6 of 6 Page ID
                                     #:82299



1         Robert Tauler [rtauler@taulersmith.com]
          Tauler Smith LLP
2         626 Wilshire Blvd, Suite 510
3         Los Angeles, CA 90017
          Tel: (310) 590-3927
4         Attorney for Victoria Knowles and David Reid
5
6                                          /s/ Peter A. Arhangelsky
                                          Peter A. Arhangelsky, Esq.
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     PLAINTIFF NIC’S RESPONSE TO DEFENDANT KNOWLES’ REQUEST FOR HEARING RE: MOTION FOR
                        SUMMARY JUDGMENT IN FAVOR OF VITORIA KNOWLES
                                            5
